The Court
(Thurston, J., absent,)
was of opinion, that the marshal might now justify the bail if! he would; but doubted whether he was now bound to do so, the plaintiff having omitted to have the question of sufficiency decided at the last term.
Note. Mr. E. J. Lee afterward showed the Court a letter from Judge Lyons, dated August 12th, 1800, in which he says:. “ The plaintiff has a right to object to the sufficiency of the bail in the office, and the clerk has no right to determine it; nor can he admit an appearance in such cases, without the consent of the plaintiff; neither should the Court inquire into it, unless the defendant moves to set aside the judgment obtained in the office at the next succeeding term. Such has been the practice,_ and I think the law warrants it.”